Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                  Case No. __________________

  EMMA S. PAZ-HERNANDEZ, and other                   )
  similarly situated individuals,                    )
                                                     )
                   Plaintiff(s),                     )
                                                     )
  v.                                                 )
                                                     )
  ALEIDA’S CAFETERIA INC. d/b/a                      )
  ENRIQUETA’S CAFETERIA and JOSE                     )
  PLA and LUCIA PLA,                                 )
                                                     )
                   Defendants.                       )
                                                     )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiffs EMMA S. PAZ-HERNANDEZ (“Plaintiff”) and other similarly situated

  individuals sue defendants ALEIDA’S CAFETERIA INC. d/b/a ENRIQUETA’S CAFETERIA,

  JOSE PLA, and LUCIA PLA (collectively, “Defendants”) and allege:

                                         JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime and minimum

  wages under the laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

  Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                              VENUE

         2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of

  this Honorable Court. Plaintiff is a covered employee for purposes of the Act.

         3.      ALEIDA’S CAFETERIA INC. d/b/a ENRIQUETA’S CAFETERIA (the

  “Corporate Defendant”), JOSE PLA and LUCIA PLA (the “Individual Defendants”) are a
Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 2 of 8



  Florida company and Florida residents, respectively, having their main place of business in

  Miami-Dade County, Florida, where Plaintiff worked for Defendants, and at all times material

  hereto were and are engaged in interstate commerce. The Individual Defendants, upon

  information and belief, reside in Miami-Dade County, Florida.

                       COUNT I: WAGE AND HOUR VIOLATION BY
                 ALEIDA’S CAFETERIA INC. d/b/a ENRIQUETA’S CAFETERIA

          4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

  above as if set out in full herein.

          5.      This action is brought by Plaintiff, to recover from the Corporate Defendant

  unpaid minimum wages and overtime compensation, as well as an additional amount as

  liquidated damages, costs, and reasonable attorney’s fees under the provisions of 29 U.S.C.

  § 201 et seq., and also under the provisions of 29 U.S.C. § 207. Section 207(a)(1) of the Act

  states: “No employer shall employ any of his employees… for a work week longer than 40 hours

  unless such employee receives compensation for his employment in excess of the hours above-

  specified at a rate not less than one and a half times the regular rate at which he is employed.”

          6.      Section 206(a)(1) of the Act states: “... an employer must pay a minimum wage of

  $5.15/hr to an employee who is engaged in commerce...” On July 24, 2007, Federal minimum

  wage was raised to $5.85/hr. On July 24, 2008, Federal minimum wage was raised to $6.55/hr.

  On July 24, 2009, Federal minimum wage was raised to $7.25/hr.

          7.      The Act provides minimum standards that may be exceeded, but cannot be

  waived or reduced. Employers must comply, for example, with any Federal, State or municipal

  laws, regulations or ordinances establishing a higher minimum wage or lower maximum

  workweek than those established under the Act. 29 C.F.R. § 541.4.
Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 3 of 8



         8.       In Florida, the minimum wage in 2018 was $8.25 per hour. In 2019, the minimum

  wage rate was increased to $8.46 per hour.

         9.       Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate

  Defendant operated as an organization which sells and/or markets its services and/or goods to

  customers from throughout the United States and also provides its services for goods sold and

  transported from across state lines of other states, and the Corporate Defendant obtains and

  solicits funds from non-Florida sources, accepts funds from non-Florida sources, uses telephonic

  transmissions going over state lines to do its business, transmits funds outside the State of

  Florida, and otherwise regularly engages in interstate commerce, particularly with respect to its

  employees. Upon information and belief, the annual gross revenue of the Corporate Defendant

  was at all times material hereto in excess of $500,000 per annum, and/or Plaintiff and those

  similarly situated, by virtue of working in interstate commerce, otherwise satisfy the Act’s

  requirements.

         10.      By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 3(r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or

  Plaintiff and those similarly situated was and/or is engaged in interstate commerce for the

  Corporate Defendant. The Corporate Defendant’s business activities involve those to which the

  Act applies. The Corporate Defendant is a restaurant and, through its business activity, affects

  interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate
Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 4 of 8



  commerce. Plaintiff was employed by the Corporate Defendant as a waitress for the Corporate

  Defendant’s business.

         11.     While employed by the Corporate Defendant, Plaintiff worked approximately an

  average of 51 hours per week without being compensated at the rate of not less than one- and

  one-half times the regular rate at which she was employed. Plaintiff was employed as a waitress

  performing the same or similar duties as that of those other similarly situated waitresses whom

  Plaintiff observed working in excess of 40 hours per week without overtime compensation.

         12.     Plaintiff worked for the Corporate Defendant from approximately 06/25/2018 to

  the present. In total, Plaintiff has so far worked approximately 73 compensable weeks under the

  Act, or 73 compensable weeks if we count 3 years back from the filing of the instant action.

         13.     The Corporate Defendant paid Plaintiff on average approximately $225 per week.

         14.     However, the Corporate Defendant did not properly compensate Plaintiff for

  hours that Plaintiff worked in excess of 40 per week.

         15.     In addition, the Corporate Defendant did not properly compensate Plaintiff all of

  her minimum wages for hours that she worked for the Defendant. Specifically, the weekly salary

  paid to Plaintiff ($225 per week) divided by the approximate number of hours worked by

  Plaintiff, equals close to $4.41 per hour, which was and is less than the minimum wage in

  Florida.

         16.     Plaintiff seeks to recover unpaid overtime and minimum wages accumulated from

  the date of hire and/or from 3 (three) years back from the date of the filing of this Complaint.

         17.     Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at

  the time of the filing of this Complaint, Plaintiff’s good faith estimate of her unpaid overtime

  wages is as follows:
Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 5 of 8



         a. Actual Damages: $18,167.78

               i.        Calculation (Minimum Wages 2018): $225/ 51 = $4.41 - $8.25 (minimum

                         wage rate) = $3.84 x 51 x 26 (compensable weeks in 2018) = $5,091.84.

               ii.       Calculation (Minimum Wages 2019): $225/ 51 = $4.41 - $8.46 (minimum

                         wage rate) = $4.05 x 51 x 47 (compensable weeks in 2018) = $9,707.85.

               iii.      Calculation (Overtime Wages 2018): $8.25 x .5 = $4.13 x 11 x 26

                         (compensable weeks in 2018) = $1,181.18

               iv.       Calculation (Overtime Wages 2019): $8.46 x .5 = $4.23 x 11 x 47

                         (compensable weeks in 2019) = $2,186.91

         b. Liquidated Damages: $18,167.78

         c. Total Damages: $36,335.56 plus reasonable attorneys’ fees and costs of suit.

         18.          At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those

  similarly situated performed services and worked in excess of the maximum hours provided by

  the Act but no provision was made by the Corporate Defendant to properly pay them at the rate

  of time and one half for all hours worked in excess of forty hours (40) per workweek, or the

  required minimum wage as provided in the Act. The additional persons who may become

  Plaintiffs in this action are weekly-paid employees and/or former employees of the Corporate

  Defendant who are and who were subject to the unlawful payroll practices and procedures of the

  Corporate Defendant and were not properly paid minimum wage or overtime for hours worked in

  excess of forty per week.

         19.          The Corporate Defendant knew and/or showed reckless disregard of the

  provisions of the Act concerning the payment of overtime wages and remains owing Plaintiff and
Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 6 of 8



  those similarly situated these overtime and minimum wages since the commencement of

  Plaintiff’s and those similarly situated employees’ employment with the Corporate Defendant as

  set forth above, and Plaintiff and those similarly situated are entitled to recover double damages.

  The Corporate Defendant never posted any notice, as required by Federal Law, to inform

  employees of their federal rights to overtime and minimum wage payments.

         20.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime and minimum wages as required by the laws of the United States as set forth above and

  remains owing Plaintiff these overtime and minimum wages since the commencement of

  Plaintiff’s employment with the Corporate Defendant as set forth above.

         21.      Plaintiff has retained the law offices of the undersigned attorney to represent her

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

               Defendant on the basis of the Corporate Defendant’s willful violations of the Fair

               Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

               wages and overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief, as this Court deems equitable and just.

                                           JURY DEMAND
Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 7 of 8



           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.

                           COUNT II: WAGE AND HOUR VIOLATION by
                                 JOSE PLA and by LUCIA PLA

           22.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-21

  above as if set out in full herein.

           23.    At the times mentioned, the Individual Defendants were, and are now, the

  Officers of the Corporate Defendant. The Individual Defendants were employers of Plaintiff and

  others similarly situated within the meaning of Section 3(d) of the Act in that the Individual

  Defendants acted directly or indirectly in the interests of the Corporate Defendant in relation to

  the employees of the Corporate Defendant, including Plaintiff and others similarly situated. The

  Individual Defendants had operational control of the Corporate Defendant, were involved in the

  day-to-day functions of the Corporate Defendant, provided Plaintiff with her work schedule, and

  are jointly liable for Plaintiff’s damages.

           24.    The Individual Defendants are, and were at all times, relevant persons in control

  of the Corporate Defendant’s financial affairs and could cause the Corporate Defendant to

  compensate (or not to compensate) its employees in accordance with the Act.

           25.    The Individual Defendants willfully and intentionally caused Plaintiff not to

  receive overtime and minimum wage compensation as required by the laws of the United States

  as set forth above and remains owing Plaintiff overtime and minimum wages since the

  commencement of Plaintiff’s employment with the Corporate Defendant as set forth above.

           26.    Plaintiff has retained the law offices of the undersigned attorney to represent her

  in this action and is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF
Case 1:19-cv-25131-XXXX Document 1 Entered on FLSD Docket 12/12/2019 Page 8 of 8



           WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

           A. Enter judgment for Plaintiff and others similarly situated and against the Individual

              Defendants on the basis of Defendants’ willful violations of the Fair Labor Standards

              Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

           B. Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

              wages and overtime compensation for hours worked in excess of forty weekly; and

           C. Award Plaintiff an equal amount in double damages/liquidated damages; and

           D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

           E. Grant such other and further relief, as this Court deems equitable and just.

                                           JURY DEMAND

           Plaintiff and those similarly situated demand trial by jury of all issues so triable as of

  right.

  Dated: December 12, 2019.

                                                        Respectfully submitted,

                                                        By:_/s/ R. Martin Saenz
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 0640166
                                                        Email: msaenz@saenzanderson.com
                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549
